The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of having the possession of a still worm, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The principal argument is that the evidence of the state was incompetent, as there was no sufficient showing authorizing the issuance of a search warrant for the residence of defendant. The contention cannot be sustained. The warrant was issued on an affidavit setting out that the place of residence was a place of storage and a place of resort where people congregate for the purpose of obtaining and drinking intoxicating liquor. The affidavit makes a sufficient showing of probable cause to authorize the magistrate to issue the search warrant. There is also some showing by defendant that he *Page 351 
did not know of the worm in his house and attributed its being there to the spite of some neighbors. This was a question of fact which was submitted to the jury, who saw and observed the witnesses. No reason to disturb the judgment is apparent.
The case is affirmed.